Determination of respondent Police Commissioner, dated March 23, 1994, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Harold Tompkins, J.], entered April 12, 1995), is dismissed, without costs.
Respondents’ determination that petitioner wrongfully possessed and ingested cocaine was based on substantial evidence consisting of the result of the standard EMIT drug test as confirmed by the standard GCMS test (Matter of Bonilla v Kelly, 213 AD2d 264). The Commissioner was entitled to reject as incredible petitioner’s claim that he tested positive for cocaine due to his ingestion of prescription medication that *282had been tampered with either in the manufacturing process or by the pharmacy that dispensed it. In addition, there was substantial evidence that petitioner knowingly failed to appear for his scheduled drug test and was thereafter absent without leave for his entire tour of duty that day. Concur—Milonas, J. P., Kupferman, Ross and Tom, JJ.